United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Syosset, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1318
Issued: February 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 12, 2016 appellant filed a timely appeal from a February 9, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish disability
commencing December 10, 2007, causally related to her October 24, 2007 work injury.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances outlined in
the Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth
below.
On October 26, 2007 appellant, then a 48-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that she sustained injury to her low back and left leg on
October 24, 2007 after bending and lifting while dumping and breaking down mail. She felt a
pulling strain in her lower back and a shooting pain down her left leg. On the form, appellant’s
supervisor noted that appellant advised him on October 25, 2007 that the claimed injury occurred
on October 24, 2007. Appellant stopped work on October 24, 2007.
In an October 25, 2007 note, Dr. Joseph Gigante, an attending Board-certified family
practitioner, noted that appellant reported experiencing back and leg pain after lifting, squatting,
and bending over while breaking down mail the prior day. On examination, appellant had
decreased back motion and diagnosed low back strain/sprain. The findings of a November 5,
2007 magnetic resonance imaging (MRI) scan of her back showed bulging discs at L3-4 and
L5-S1 and slight anterior spondylolisthesis of L4 upon L5. In a December 2, 2007 form report,
Dr. Gigante listed the date of injury as October 27, 2007 and the history of injury as “lifting
heavy objects.4 He diagnosed low back sprain and checked a box marked “yes” indicating that
appellant’s condition was caused or aggravated by the reported employment activity.
Dr. Gigante noted that she had been totally disabled since the time of the injury.
In an undated report submitted with a January 8, 2008 letter, Dr. Jamie P. Skurka, an
attending chiropractor, noted that appellant reported that she injured her lumbar spine on
October 27, 2007 and that her job required repetitive lifting, twisting, and turning. He noted that
November 5, 2007 MRI scan testing showed bulging discs at L3-4 and L5-S1 and slight anterior
spondylolisthesis of L4 upon L5 and listed these conditions in the diagnosis portion of his report.
Dr. Skurka obtained x-ray testing and also diagnosed lumbar facet syndrome, lumbar radiculitis,
and myofascial pain syndrome. He noted that appellant’s lumbar condition was “resultant from
the repetitive lifting, twisting, and bending event that occurred on October 27, 2007.”
In a February 20, 2008 decision, OWCP denied appellant’s claim for a work-related
traumatic injury because that she did not establish the occurrence of an employment incident. It
noted that there were inconsistencies in the factual aspects of appellant’s claim.
Appellant subsequently requested reconsideration and submitted a January 12, 2008
report from Dr. Skurka, who advised that x-ray testing of her lumbar spine was obtained on
January 11, 2008 from four views -- anteroposterior, lateral, flexion and extension. Regarding
the testing results, Dr. Skurka noted, “The lumbar spine is hyperlordotic. There is no evidence of
fracture. The osseous structures are of normal size, shape, and density.” Appellant submitted
3

Docket No. 08-1879 (issued January 27, 2009); Docket No. 12-1348 (issued February 25, 2013).

4

Dr. Gigante’s listing of the date of injury as October 27, 2007 would appear to be inadvertent as he previously
listed the proper date of October 24, 2007 when he examined appellant on October 25, 2007.

2

form reports of Dr. Skurka, dated from February to May 2008, that contained the diagnoses of
lumbosacral spondylolisthesis, lumbar facet syndrome, disc bulging at L3, L4, L5, and S1, and
lumbar radiculopathy. Dr. Skurka indicated that she currently was totally disabled and that her
first date of disability was January 8, 2008.
In a May 29, 2008 decision, OWCP denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a). Appellant appealed the February 20 and
May 29, 2008 decisions to the Board.
In a January 27, 2009 decision,5 the Board modified OWCP’s February 20, 2008 decision
to reflect that an employment incident occurred on October 24, 2007 when appellant engaged in
bending and lifting while dumping and breaking down mail. The Board further found that
Dr. Gigante’s reports raised an uncontroverted inference between her claimed back condition and
the October 24, 2007 employment incident. The Board remanded the case to OWCP for further
development of the medical evidence.
OWCP referred appellant to Dr. Sanford R. Wert, a Board-certified orthopedic surgeon,
for a second opinion examination. In a March 26, 2009 report, Dr. Wert reported the findings
from examination of March 24, 2009. He diagnosed lumbosacral spine sprain, related to the
employment incident of October 24, 2007. Dr. Wert noted that appellant’s lumbosacral spine
sprain was related by direct cause and noted that her preexisting degenerative disease was related
by temporary aggravation. He found that the aggravation should have ceased following the fourmonth course of physical therapy. On examination, appellant complained of pain and exhibited
diminished range of motion, but her complaints were not corroborated by objective findings and
that the examination of her left leg was entirely within normal limits. Dr. Wert found no
objective evidence of any ongoing disability and indicated that she was capable of resuming the
regular duties of a distribution clerk.
On May 6, 2009 OWCP accepted that appellant sustained a lumbar sprain and temporary
aggravation of preexisting degenerative disc disease of the lumbar spine, resolved.
Appellant filed claims for compensation (Forms CA-7) alleging that she had disability
due to her October 24, 2007 work injury beginning December 10, 2007 and continuing.
In a May 13, 2009 form report, Dr. Skurka listed the date of injury as October 24, 2007
and diagnosed grade 1 spondylolisthesis at L4, lumbar radiculopathy, lumbar facet syndrome,
disc bulging at L3, L4, L5, and S1, and spinal intersegmental joint dysfunction. He checked a
box marked “yes” indicating that these conditions were caused or aggravated by an employment
activity and indicated that appellant was totally disabled from January 8, 2008 to the present. In
another May 13, 2009 form report, Dr. Skurka indicated that she was temporarily totally disabled
“due to lumbar spine condition.”
In a May 18, 2009 report, Dr. Steven J. Litman, an attending Board-certified
anesthesiologist, noted that appellant had bilateral back pain and bilateral lumbosacral
radiculopathy secondary to a lumbar spine injury sustained at work. He also indicated that she
5

Docket No. 08-1879 (issued January 27, 2009).

3

had spondylolisthesis. Dr. Litman indicated that appellant would undergo an L4-5 epidural
steroid injection for treatment of bilateral lumbosacral radiculopathy “causally related to a
workers’ compensation injury.”
In a May 19, 2009 report, Dr. Andrew D. Rogove, an attending Board-certified
neurologist, noted that appellant was injured at work while distributing mail on October 24, 2007
and noted that she came in for evaluation of back pain. He indicated that she had a normal
neurologic examination with a negative straight leg raise highly doubtful for profound herniated
disc), but noted that she did have radicular pain intermittently in her right leg. Dr. Rogove
recommended that appellant continue with conservative therapy, including chiropractic, and pain
management therapy.
OWCP requested that Dr. Wert provide a supplemental report on the question of whether
appellant had any disability following her October 24, 2007 work injury. On August 5, 2009
Dr. Wert advised that the opinion he expressed in his March 24, 2009 report remained
unchanged and noted, “As I examined [appellant] on March 24, 2009, one year and five months
post injury, I am unable to comment on whether or not [she] was totally disabled at any time
following the March 24, 2007 injury.”
In an October 16, 2009 decision, OWCP denied appellant’s claim, finding that she had
not submitted medical evidence sufficient to establish that she had disability due to her
October 24, 2007 work injury on or after December 10, 2007. It indicated that the reports of
Dr. Skurka did not constitute medical evidence.
Dr. Kevin Mullins, an attending Board-certified neurosurgeon, reported the findings of a
June 22, 2010 electromyogram (EMG) and nerve conduction velocity (NCV) testing on
appellant’s legs. He indicated that EMG testing revealed unremarkable findings with no support
for the presence of a lumbar radiculopathy. NCV testing revealed a normal study with
unremarkable findings.
In a January 5, 2011 decision, OWCP affirmed its October 16, 2009 decision denying
appellant’s claim for compensation for disability due to her October 24, 2007 work injury.
Appellant submitted a June 7, 2010 report, in which Dr. Erlinda D. Austria, an attending
Board-certified surgeon, diagnosed injury to lower back at work in 2007 and herniated and
bulging lumbar disc with subluxation. Dr. Austria noted that appellant had mild-to-moderate
restrictions for squatting, bending, prolonged sitting, standing, and walking and moderate
restriction, and limited range of motion for activities involving both knees, greater on the left.
In a January 14, 2011 report, Dr. Skurka diagnosed lumbar spinal subluxation at L4,
lumbar spondylolisthesis/anterolisthesis at L4, lumbar radiculopathy, lumbar facet syndrome,
and multilevel lumbar disc bulging from L3-4 to L5-S1 with foraminal canal stenosis. He noted,
“In my professional opinion, [appellant’s] present clinical status pertaining to her lumbar spine is
directly correlated to her work-related injury occurring on October 24, 2007.”
On October 13, 2011 appellant requested reconsideration of her claim and argued that the
reports of Dr. Skurka should be considered as relevant medical evidence.

4

In a January 11, 2012 decision, OWCP affirmed its January 5, 2011 decision, finding that
appellant did not submit probative medical evidence relating the claimed periods of disability to
the October 24, 2007 work injury. Appellant appealed to the Board.
By decision dated February 25, 2013,6 the Board affirmed OWCP’s January 11, 2012
decision. It found that appellant had not submitted rationalized medical evidence establishing
disability due to her October 24, 2007 work injury on or after December 10, 2007.
Appellant requested reconsideration of her disability claim and submitted new medical
evidence. In reports dated January 30 and March 2, 2012, Dr. Litman discussed his continued
treatment of her low back condition, including the application of steroid injections.
In a report dated October 2, 2013, Dr. Deborah Eisen, an attending Board-certified family
practitioner, indicated that Dr. Skurka believed that appellant’s lumbar spondylolisthesis and
anterolisthesis at L4 were related to the same repetitive bending and lifting that caused her
accepted work injuries. She opined that appellant’s work would have caused these conditions as
well as the bulging disc at L3-4 and posterior disc bulge at L5-S1 and thus these conditions
prevented appellant from working since October 24, 2007.
By decision dated February 28, 2014, OWCP denied modification of its prior decisions
denying appellant’s disability claim. It found that the new medical evidence was not sufficiently
well rationalized to establish disability due to the October 24, 2007 work injury on or after
December 10, 2007.
Appellant again requested reconsideration of her disability claim and submitted new
medical evidence. In a report dated March 11, 2014, Dr. Eisen indicated that appellant’s bending
to lift parcels over the period of a day would have caused the lower spine to be compromised,
causing the anterior portion of the posterior portion of the disc to move posteriorly as
demonstrated on MRI scan. She opined that the constant bending would put pressure on the
anterior portion of the vertebral body and disc, causing the associated L4 to move forward from
this anterior pressure. Dr. Eisen found that, therefore, appellant’s bending caused the multiple
herniated discs (between L3 and S1) and anterolisthesis (grade 1 spondylolisthesis) of L4 upon
L5.
In a September 16, 2014 decision, OWCP denied modification of its February 28, 2014
decision denying appellant’s disability claim. It found that the new report of Dr. Eisen was not
sufficiently rationalized to establish disability due to the October 24, 2007 work injury on or
after December 10, 2007.
Appellant requested reconsideration and submitted a November 11, 2015 report in which
Dr. Amit Sharma, an attending Board-certified internist, noted that appellant reported becoming
symptomatic after October 24, 2007. Dr. Sharma diagnosed right L5 radiculopathy, lumbar
spondylosis, and lumbar spinal stenosis. In a January 29, 2015 report, Dr. Anthony Petrizzo, an
attending Board-certified orthopedic surgeon and osteopath, indicated that appellant reported

6

Docket No. 12-1348 (issued February 25, 2013).

5

experiencing constant low back pain since October 24, 2007. He provided a diagnosis of lumbar
spondylolisthesis at L4-5.
By decision dated February 9, 2016, OWCP denied modification of its prior decision. It
found that appellant had not submitted sufficiently rationalized medical evidence establishing
disability due to her October 24, 2007 work injury on or after December 10, 2007.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.7 In general, the term disability under FECA means incapacity
because of injury in employment to earn the wages which the employee was receiving at the time
of such injury.8 This meaning, for brevity, is expressed as disability from work.9
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.10
Under section 8101(2) of FECA, chiropractors are only considered physicians, and their
reports considered medical evidence, to the extent that they treat spinal subluxations as
demonstrated by x-ray to exist.11 OWCP’s regulations at 20 C.F.R. § 10.5(bb) have defined
subluxation as an incomplete dislocation, off-centering, misalignment, fixation or abnormal
spacing of the vertebrae which must be demonstrable on any x-ray film to an individual trained
in the reading of x-rays.12
ANALYSIS
OWCP accepted that on October 24, 2007 appellant sustained a lumbar sprain and
temporary aggravation of preexisting degenerative disc disease of the lumbar spine, resolved.
Appellant filed claims for compensation (Form CA-7) alleging disability due to her October 24,
7

J.F., Docket No. 09-1061 (issued November 17, 2009).

8

See 20 C.F.R. § 10.5(f).

9

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

10

See E.J., Docket No. 09-1481 (issued February 19, 2010).

11

5 U.S.C. § 8101(2). See Jack B. Wood, 40 ECAB 95, 109 (1988).

12

20 C.F.R. § 10.5(bb); see also Bruce Chameroy, 42 ECAB 121, 126 (1990).

6

2007 work injury commencing December 10, 2007. By decision dated February 25, 2013, the
Board affirmed OWCP’s January 11, 2012 decision denying her disability claim. The Board
found that appellant had not submitted rationalized medical evidence establishing disability due
to her October 24, 2007 work injury on or after December 10, 2007. Appellant continued to
request a series of reconsiderations to OWCP of the denial of her disability claim. In several
decisions, including a decision dated February 16, 2016, OWCP denied her disability claim by
finding that she did not submit sufficient rationalized medical evidence in support thereof.
The Board finds that appellant did not submit medical evidence to establish that that she
sustained disability due to her October 24, 2007 work injury on or after December 10, 2007.
Appellant submitted reports beginning in January 2008 from Dr. Skurka, an attending
chiropractor, including some reports in which he identified periods of disability. In its
February 25, 2013 decision, the Board found that, although he provided an opinion of her
disability, he did not provide a rationalized medical opinion explaining how she sustained
disability from work due to her October 24, 2007 employment injury for specific periods
commencing December 10, 2007.13 Appellant also submitted reports of several other attending
physicians, including reports from 2007 through 2010 of Dr. Gigante, Dr. Litman, and
Dr. Austria, but the Board found in its February 25, 2013 decision that these reports did not
contain rationalized medical opinions on the issue of disability. The Board notes that these
physicians diagnosed a number of conditions that are not accepted as work related, such as
lumbar radiculopathy.14
In a report dated October 2, 2013, Dr. Eisen, an attending physician, indicated that
Dr. Skurka believed that appellant’s lumbar spondylolisthesis and anterolisthesis at L4 were
related to the same repetitive bending and lifting that caused her accepted work injuries. She
opined that appellant’s work would have caused these conditions as well as the bulging disc at
L3-4 and posterior disc bulge at L5-S1. Dr. Eisen indicated that these conditions prevented
appellant from working since October 24, 2007.
The submission of this report would not establish appellant’s disability claim because
Dr. Eisen did not provide adequate medical rationale in support of her opinion on appellant’s
disability. The Board has held that a medical opinion is of limited probative value if that opinion
is unsupported by medical rationale.15 Dr. Eisen did not describe appellant’s accepted conditions
in any detail or explain how they would have been caused disability from work commencing
December 10, 2007. The Board notes that OWCP has not accepted that on October 24, 2007
appellant sustained any condition other than a lumbar sprain and temporary aggravation of

13

The Board previously found that these reports constitute medical evidence because Dr. Skurka diagnosed a
spinal subluxation as demonstrated by x-ray testing. See supra notes 10 and 11. The Board also noted in its
February 25, 2013 decision that Dr. Sanford R. Wert, a Board-certified orthopedic surgeon and OWCP referral
physician, indicated in his March 26 and August 5, 2009 reports that appellant was not disabled at that time.
14

The findings of June 22, 2010 EMG testing of appellant’s legs revealed unremarkable findings with no support
for the presence of a lumbar radiculopathy and NCV testing revealed a normal study with unremarkable findings.
15

C.M., Docket No. 14-0088 (issued April 18, 2014).

7

preexisting degenerative disc disease of the lumbar spine, resolved.16 Thus, the Board finds that
Dr. Eisen’s October 2, 2013 report is not sufficiently rationalized to establish that any additional
work-related medical condition.
In a report dated March 11, 2014, Dr. Eisen indicated that appellant’s bending to lift
parcels over the period of a day would have caused the lower spine to be compromised, causing
the anterior portion of the posterior portion of the disc to move posteriorly as demonstrated on
MRI scan. She opined that the constant bending would put pressure on the anterior portion of
the vertebral body and disc, causing the associated L4 to move forward from this anterior
pressure. Dr. Eisen indicated that appellant’s bending caused the multiple herniated discs
(between L3 and S1) and anterolisthesis (grade 1 spondylolisthesis) of L4 upon L5. In this
report, she again failed to provide a rationalized medical opinion explaining how appellant
sustained disability due to her October 24, 2007 work injury for specific periods on or after
December 10, 2007. Dr. Eisen diagnoses conditions that have not been accepted as work related
and her general description of appellant’s work duties would not be sufficient to establish a new
work-related condition. Her report is of limited probative value regarding the relevant issue of
this case, i.e., whether appellant sustained disability from work commencing December 10, 2007
due to her accepted October 24, 2007 work injury on or after December 10, 2007.17
Appellant also submitted a January 29, 2015 report of Dr. Petrizzo and a November 11,
2015 report of Dr. Sharma. These attending physicians diagnosed various back conditions, but
they did not provide an opinion on appellant’s disability on or after December 10, 2007.
On appeal, appellant’s representative argues that OWCP improperly failed to consider the
opinion of Dr. Eisen on disability to be well rationalized, but the Board has explained above why
her opinion on disability lacks adequate medical rationale. Appellant’s representative argues that
there is a conflict in the medical opinion evidence between Dr. Wert, an OWCP referral
physician, and appellant’s attending physicians on the issue of disability. However, none of the
reports of appellant’s attending physicians are sufficiently well rationalized to create such a
conflict.18
For these reasons, appellant did not meet her burden of proof to establish disability due to
her October 24, 2007 work injury on or after December 10, 2007.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

16

See K.A., Docket No. 16-0592 (issued October 26, 2016).

17

Id.

18

Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall appoint a third
physician who shall make an examination.” 5 U.S.C. § 8123(a).

8

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish disability due
to her October 24, 2007 work injury on or after December 10, 2007.
ORDER
IT IS HEREBY ORDERED THAT the February 9, 2016 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: February 15, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

